IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JAMES W. RILEY,                          §
                                          §
          Defendant Below,                § No. 245, 2020
          Appellant,                      §
                                          § Court Below—Superior Court
          v.                              § of the State of Delaware
                                          §
 STATE OF DELAWARE,                       § Cr. ID No. 0004014504 (K)
                                          §
          Plaintiff Below,                §
          Appellee.                       §

                             Submitted: August 11, 2020
                             Decided:   September 1, 2020

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                    ORDER

      After consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record on appeal, it appears to the Court that:

      (1)      The appellant, James Riley, appeals from the Superior Court’s denial

of his motion for reconsideration of the court’s denial of his motion to reopen the

proceedings on his second motion for postconviction relief. The State has filed a

motion to affirm the Superior Court’s judgment on the ground that it is manifest on

the face of Riley’s opening brief that the appeal is without merit. We agree and

affirm.
       (2)     In 2003, Riley was convicted of felony murder and other offenses and

was sentenced to life imprisonment plus twenty-five years. Riley proceeded pro se

at trial as well as on direct appeal. In 2004, this Court affirmed on direct appeal.1 In

2012 the Court affirmed the denial of Riley’s first motion for postconviction relief.2

       (3)     Riley filed a second motion for postconviction relief, which the

Superior Court denied on April 1, 2013. This Court affirmed the denial of that

motion on January 9, 2014.3 More than four years later, on July 24, 2018, Riley filed

a motion to reopen his second motion for postconviction relief, asserting that the

United States Supreme Court’s decision in McCoy v. Louisiana4 provided a basis for

relief. The Superior Court denied the motion as untimely and also observed that

Riley had not established that the court had “overlooked controlling precedent or

legal principles or misapprehended the law or facts” that would change the court’s

decision. Riley filed a motion for reconsideration in the Superior Court and an

appeal to this court. The Superior Court stayed consideration of the motion for

reconsideration pending appeal. Riley later voluntarily dismissed the appeal,5 and

the Superior Court ultimately denied the motion for reconsideration because the

motion did not assert any new grounds for relief. Riley has appealed to this Court.


1
  Riley v. State, 2004 WL 2850093 (Del. Oct. 20, 2004).
2
  Riley v. State, 2012 WL 252405 (Del. Jan. 26, 2012).
3
  Riley v. State, 2014 WL 98643 (Del. Jan. 9, 2014).
4
  138 S. Ct. 1500 (2018).
5
  Riley v. State, 483, 2018, Docket Entry No. 9 (Del.) (filed Sept. 28, 2018).


                                                 2
       (4)     Superior Court Criminal Rule 61 does not provide any procedure for

the “reopening” of a postconviction proceeding or for the reconsideration of a denial

of a motion to reopen a postconviction proceeding.6 In the absence of an applicable

rule of criminal procedure, the rules of civil procedure apply.7 Under Superior Court

Civil Rule 59, a motion for reargument must be filed and served within five days

after the filing of the court’s decision.8 The Superior Court therefore appropriately

determined that Riley’s motion to reopen the proceedings on his second motion for

postconviction relief—which he filed more than five years after the Superior Court

denied his second motion for postconviction relief—was untimely. 9 We therefore

find no basis for reversing the Superior Court’s denial of Riley’s motion for

reconsideration of the denial of the motion to reopen.

       (5)     Finally, Riley’s reliance on McCoy10 does not overcome the procedural

bars of Rule 61 by pleading with particularity a new rule of constitutional law that




6
  See Roten v. State, 2013 WL 3206746, at *1 (Del. June 21, 2013) (“[I] in the absence of any
procedure under [Superior Court Criminal] Rule 61 for the ‘reopening’ of a postconviction
proceeding, the Superior Court properly relied on [Superior Court Civil] Rule 59 in denying
Roten’s motion.”).
7
Id. See also DEL. SUPER. CT. CRIM. R. 57(d) (“In all cases not provided for by rule or
administrative order, the court shall regulate its practice in accordance with the applicable Superior
Court civil rule . . . .”).
8
  DEL. SUPER. CT. CIV. R. 59(e).
9
  See Roten, 2013 WL 3206746 (affirming denial of motion to reopen postconviction proceedings
as untimely under Civil Rule 59).
10
    138 S. Ct. 1500.


                                                  3
applies retroactively to his case and renders his convictions invalid.11 The decision

in McCoy is consistent with this Court’s decade-old decision in Cooke v. State.12

Moreover, McCoy held that the defendant’s Sixth Amendment rights were violated

when his counsel, contrary to the defendant’s express instructions, conceded the

defendant’s guilt.13 That holding does not apply to this case, in which Riley elected

to represent himself at trial because of disagreements with his counsel regarding how

the case should be litigated.




11
    See Weber v. State, 2020 WL 4360783 (Del. July 29, 2020) (“Contrary to the appellant’s
contentions, he did not plead with particularly a new rule of constitutional law that applied to his
case retroactively and rendered his convictions invalid. The United States Supreme Court’s
decision in McCoy v. Louisiana is consistent with this Court’s decision in Cooke v. State and does
not apply to the appellant’s claim that his counsel should have pursued a particular defense at
trial.” (citations omitted)).
12
   977 A.2d 803, 842-46 (Del. 2009) (holding that defense counsel’s pursuit of a guilty but mentally
ill verdict over the defendant’s repeated objections violated the defendant’s Sixth Amendment
right to make fundamental decisions).
13
   See McCoy, 138 S. Ct. at 1505 (“We hold that a defendant has the right to insist that counsel
refrain from admitting guilt, even when counsel’s experience[]-based view is that confessing guilt
offers the defendant the best chance to avoid the death penalty. Guaranteeing a defendant the right
‘to have the Assistance of Counsel for his defence,’ the Sixth Amendment so demands. With
individual liberty—and, in capital cases, life—at stake, it is the defendant’s prerogative, not
counsel’s, to decide on the objective of his defense: to admit guilt in the hope of gaining mercy at
the sentencing stage, or to maintain his innocence, leaving it to the State to prove his guilt beyond
a reasonable doubt.”).


                                                 4
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED, and the judgment of the Superior Court is AFFIRMED.



                                        BY THE COURT:


                                        /s/ Collins J. Seitz, Jr.
                                             Chief Justice




                                    5